Citation Nr: 0906295	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee arthritis.

2.  Entitlement to a rating in excess of 30 percent for left 
shoulder arthritis.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.

4.  Entitlement to service connection for DJD of the lumbar 
spine.

5.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to left knee arthritis.

6.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to left shoulder arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Here, in correspondence dated in February 2001, the Veteran 
sought an increased rating for left shoulder arthritis, 
claiming that the condition had been aggravated.  In support 
of his claim, he attached SSA documents indicating an 
increase in his Social Security benefits for the year 2001.  
However, these are the only SSA records associated with the 
claims folder.  

Evidence associated with the claims folder suggests that he 
was last employed in a leather-tanning factory in 1997.  As 
such, SSA records may be relevant to the claims on appeal, 
and the RO should obtain them.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the Veteran 
SSA benefits.  Copies of all related SSA 
decisions should also be obtained.

2.  After complying with the duty to 
assist provisions of the law, the RO 
should readjudicate the claims.  If any of 
the claims remain denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and he should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

